Citation Nr: 0003220	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1995.  A hearing was held in March 1997 in 
Atlanta, Georgia, before Jeff Martin, who is a member of the 
Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  The 
case was previously remanded in May 1997.  In a rating 
decision dated in September 1999, the veteran's rating was 
increased to 30 percent.  However, the United States Court of 
Veterans Appeals (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).    

The issue of entitlement to service connection for a skin 
disorder, claimed as a residual of exposure to Agent Orange, 
was also developed for appellate consideration.  However, in 
a signed statement dated in August 1997, the veteran 
requested that that issue be withdrawn.  Accordingly, that 
issue is no longer on appeal.  See 38 C.F.R. § 20.204 (1999).  


REMAND

Pursuant to the instructions contained in the previous 
remand, the veteran was scheduled for a VA examination.  
However, he failed to report for this examination, and, 
accordingly, the file was returned to the Board for appellate 
consideration.  However, it appears that the notice to report 
for the examination was sent to an outdated address.  A 
careful review of the file discloses that the address to 
which the notice was sent (hereinafter, "previous 
address"), as well as all subsequent correspondence, 
including the supplemental statement of the case, was 
provided in December 1994.  Since that time, beginning in 
March 1997, the veteran has provided at least four other 
addresses on his correspondence to the VA, and a December 
1997 letter to the previous address of record was returned as 
undeliverable.  The most recent address provided by the 
veteran, in March 1999, was on the same street as the 
previous address of record, but a different number, but 
possibly leading to the confusion.  Accordingly, the veteran 
did not received official notification of any the 
examination.  See 38 C.F.R. § 3.1(q) (1998) (Notice means 
written notice sent to a claimant at his or her latest 
address of record.).  This due process deficiency must be 
rectified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).   

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  In view of the fact that the veteran 
apparently has not had any correspondence 
in connection with his appeal sent to the 
correct address since March 1997, and 
since it has been nearly a year since his 
last address change, the RO should 
ascertain the veteran's correct address 
before undertaking any other development.

2.  Thereafter, copies of all 
correspondence and documents sent to the 
veteran's previous address after his March 
1997 notice of change of address was 
received, to particularly include the 
transcript of the March 1997 travel board 
hearing, the Board remand dated in May 
1997, the rating decision dated in 
September 1999, and the September 1999 
supplemental statement of the case, should 
be sent to the veteran at his correct 
address of record. 

3.  The RO should notify the appellant 
that he may submit additional evidence 
and argument in support of his claim. 

4.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current status of his service-
connected PTSD.  Notification of the 
scheduled examination should be sent to 
the veteran at his correct address, and 
should include notification of the 
consequences of failure to report for the 
examination, i.e., that if a veteran 
fails to report, without good cause, for 
an examination scheduled in conjunction 
with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (b) 
(1999).  

5.  The psychiatric examination should 
establish the manifestations and severity 
of his service-connected PTSD, and the 
resulting level of functional impairment.  
Consideration must also be given to the 
criteria set forth in the rating 
schedule, and the examiner must be 
furnished the claims file prior to the 
examination, as well as a copy of the 
current rating criteria for rating mental 
disorders.  All findings pertinent to the 
rating criteria should be reported in 
detail, and the examiner should provide 
an assessment of the veteran's Global 
Assessment of Functioning (GAF), with an 
explanation of the meaning and 
significance of the assigned value.  

6.  the RO should review the veteran's 
claims folder and ensure that the 
requested development has been conducted 
and completed in full; if any development 
is incomplete or inadequate, appropriate 
corrective action must be taken.  See 
Stegall, supra. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




